Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2016

                                      No. 04-16-00721-CV

                     402 LONE STAR PROPERTY, LLC and Craig Otto,
                                     Appellants

                                                v.

                                     Barry L. BRADFORD,
                                            Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08653
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        The clerk’s record was due October 31, 2016, but was not filed. On November 1, 2016,
the clerk filed a notification of late record stating the clerk’s record was not filed because
appellants have not paid or made arrangements to pay the clerk’s fee to prepare the record and
appellants are not entitled to the record without paying the fee. We ordered appellants to provide
written proof to this court that either (1) the clerk’s fee had been paid or arrangements
satisfactory to the clerk have been made to pay the clerk’s fee; or (2) appellants were entitled to
the clerk’s record without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). We
advised that if appellants failed to file such proof within the time provided, this appeal would be
dismissed for want of prosecution. See id. R. 37.3(b).

         In response, appellants filed proof that they had provided payment to the clerk for
preparation of the clerk’s record. Accordingly, we ORDER the Bexar County District Clerk to
file the clerk’s record in this court on or before December 21, 2016.

       We order the clerk of this court to serve copies of this order on Craig Otto, all current
counsel, the district clerk, and the court reporters.


                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court